DETAILED ACTION
This action is in response to the claim set filed on 10/25/2021
Claims 1 and 9 have been amended. Claims 2-3 and 10-12 are canceled. Claim 13-16 are new
Claims 1, 4-9, and 13-16 are currently pending and have been examined. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-9, and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 4-8, and 13-15 are drawn to system, and Claim(s) 9 and 16 are drawn to a method, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1, 4-9, and 13-16 are further directed to an abstract idea on the grounds set out in detail below.
The claimed invention represents an abstract idea of a series of steps that recite a process for obtaining a patient data to classify diagnosis and use the classifications values as parameters 

Independent Claims 1 and 9, recites the steps of:
“receive[ing] medical information for a patient including a medical image and examination data of the patient for diagnosis; classify[ing], based on the database of medical knowledge and an operation parameter, the medical image into a first category among two or more categories set in advance, the two or more categories including a suspicious categories and an unsuspicious categories; select[ing] a second category among the two or more categories based on the examination data; reclassify[ing] the medical image into a third category, other than the two or more categories set in advance, when the first category determined is one of the suspicious category and the unsuspicious category and the second category determined is the other of the suspicious category and the unsuspicious category; determine a first value of the operation parameter; determine a second value of the operation parameter for each of the corresponding two or more categories set in advance; classify[ing] an additional medical image based on the database of medical knowledge and the first and second values of the operation parameter”
Independent Claims 15 and 16 recite the steps of: 
“receive[ing] medical information for a patient including a medical image and examination data of the patient for diagnosis; classify[ing], based on the database of medical knowledge and an operation parameter, the medical image into a first category among three or more categories set in advance, the three or more categories including a severe category, a moderate category, and a mild category; select[ing] a second category among the three or more categories based on the examination data; reclassify[ing] the medical image into a third category, other than the three or more categories set in advance, when the first category determined is one of the severe category, a moderate category, and the mild category, and the second category selected based on the examination data is one of the other two; determine a first value of the operation parameter; determine a second value of the operation parameter for each of the corresponding three or more categories set in advance; classify[ing] an additional medical image based on the database of medical knowledge and the first and second values of the operation parameter”
The claim(s) limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind that constitute Mental Processes but for the recitation of generic computer components. That is nothing in the claim limitations preclude the steps from practically being performed by a human mind. That is, other than the database (storage), processor, engine, the claimed invention amounts to performance using human mind. The claimed concept, for example, “obtaining/receive[ing]”, “classify[ing]”, “select[ing]”, “determine[ing]”, in the context of this claim encompasses the user manually the ability to obtain a patient information (e.g. images and medical data), determine a diagnosis category [classify], match with database and determine match or mismatch values for classifying images which are steps that could be performed mentally and, therefore are Mental Processes. This abstract idea could have been performed by a human mind but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process for 
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below. 
Accordingly, claims 1, 9, 15, and 16 recite an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claims 1, 9, 15, and 16 recite the additional elements such as “processor, database, engine” that implements the identified abstract idea, see (Applicant, para 0028). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., database, processor, engine) and includes known hardware components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea and they do not impose any meaningful limitations on practicing the abstract idea as such none of the hardware in the claim(s) offer a meaningful 
In addition, the claims reciting the steps of “perform[ing] a machine learning algorithm using the medical image classified according to the third category; perform[ing] the machine learning algorithm using other medical images” which are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g). The claimed concept, for example, “perform[ing]” in the context of this claim is generally linking the use of the abstract idea to a particular technical environment. This element also effectively amounts to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components. Moreover, the machine learning is recited in the claims in a high level of generality and is in described in the specification in an arbitrary form without disclosing a specific training or applying output (Applicant, para 0049). Adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea, see MPEP 2106.05(b)(f). Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas. Thus the judicial exceptions recited in claims 1, 9, 15, and 16 are not integrated into a practical application. The claims as a whole are therefore directed to an abstract idea.
See, MPEP §2016.05(d)). In addition the machine learning described in a generic form as mentioned above (See Applicant para 0020 and 0049)1.  As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 4-8 and 13-14 include all of the limitations of claim(s) 1, 9, 15, and 16, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 
 “a knowledge acquisition processor configured to acquire medical knowledge based on a plurality of medical images that are classified into the third category by the second classification processor” in claim 4, where the claim encompass a user obtain medical information therewith but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claim recites additional element(s) such as “processor” that implements the identified abstract idea. These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., processor) and includes known hardware components, such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea. The claim does not include additional elements that amount to "significantly more" than the judicial exception because the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment. The generic computing elements (processors) is/are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions, (See, MPEP §2016.05(d)).
in claim 5, where the claim encompass a user obtain medical information and determine a category classification therewith but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claim recites additional element(s) such as “processor” that implements the identified abstract idea. These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., processor) and includes known hardware components, such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea. The claim does not include additional elements that amount to "significantly more" than the judicial exception because the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment. The generic computing elements (processors) is/are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions, (See, MPEP §2016.05(d)).
 in claim 6, where the claim encompass a user to identify anatomical part, e.g. eye, in the medical image therewith but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
“the database stores feature information indicating an anatomical feature of an eye in advance; the artificial intelligence engine executes processing based on the database” in claim 7; “a right/left determination processor configured to determine whether the image of the subject's eye is a right eye image or a left eye image; the artificial intelligence engine executes processing based on at least the right eye information when the image of the patient s eye is determined to be the right eye image, and executes processing based on at least the left eye information when the image of the patient's eye is determined to be the left eye image” in claim 8, where the claims encompass a user to perform a task such as determining information (e.g. eyes side) therewith but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claim recites additional elements such as “processor, engine, database” that implements the identified abstract idea, see (Applicant, para 0028). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., database, processor, engine) and includes known hardware components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose See, MPEP §2016.05(d)).  Additionally, the “store… ”, have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(iv) “Storing and retrieving information in memory” is well-understood, routine, and conventional2.
 “the examination data includes at least one of a result of visual field test and an intraocular pressure value” in claim 13; “the medical image is an optical coherence tomography image of an eye fundus of the patient.” in claim 14, where the claim under the broadest reasonable interpretation encompasses a user to use a known data and to defined data for analysis therewith may be performed using human mind, but for, the recitation of the generic computer components which is/are similarly rejected because, neither of the claim(s), further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 4-7, 9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Reicher et al. (US 2016/0364539 A1 – “Reicher”) in view of Yonezawa (US 2011/0022553 Al) 

Regarding Claim 1 (Currently Amended), Reicher teaches A medical information processing system comprising an artificial intelligence engine that processes medical information based on a database of medical knowledge, the medical information processing system comprising Reicher discloses medical diagnosing for clinical imagines includes an artificial neural networks and learning engine for analyzing medical images using training information of previously analyzed images and provide diagnosis (Reicher: [0036]-[0038] [0046])
a first classification processor configured to classify, based on the database of medical knowledge and an operation parameter, the medical image into a first category among two or more categories set in advance, Reicher discloses learning engine [first classification processor] performing image analysis and using external data for classifying image such as normal [unsuspicious]/abnormal [suspicious] categories [two or more categories] identifying probability of classification confidence and based on assigned weight [operation parameter] (Reicher: [0038], [0051], [0066], [0075]-[0076], [0115]).
machine learning processor configured to perform a machine learning algorithm using the medical image classified according to the third category… Reicher discloses identified 
the machine learning processor further configured to perform the machine learning algorithm using other medical images each classified according to one of the two or more categories set in advance…; Reicher discloses using study images previously analyzed and classified according to the categories [value], normal, abnormal, indeterminate, and using the images value to construct machine learning algorithm (Reicher: [0036], [0037]; …when teaching a learning engine to analyze images by providing the learning engine with training information that includes previously-analyzed images… The learning engine may benefit from knowing whether an image is associated with an abnormal diagnosis or a normal diagnosis, [0038]) 
the first classification processor further configured to classify an additional medical image based on the database and…. the operation parameter Reicher discloses based on the identifying the discrepancies in diagnoses, the system provides the new information gathered from the discrepancies to be considered in future diagnoses that may solve the future diagnosing 
Reicher discloses receiving medical information of a patient to include medical image and other data than medical image such as medical records, lab tests, genetic data of the patient (Reicher: [0045], [0051]-[0052], [0058]-[0060]), and using image data to classify the image into two or more categories such as normal, abnormal, and undetermined. However, Reicher does not expressly discloses a database of plurality of cases, measurements, etc., [medical knowledge] and examination data for glaucoma diagnosis where the two categories of suspicious and unsuspicious for glaucoma determined by obtain different entities matching classification using examination data and if they do not match, reclassify the categories into a third category and obtain first and second operation parameters values.
Yonezawa teaches
database of medical knowledge Yonezawa discloses a database stores plurality of case data [interpreted as database of medical knowledge] which includes knowledge data of a body organ such as an eye to be used as reference for lesions and no lesions cases, examinations results by different modalities such as images and 3-D images, optic papillary area, visual field, 
a reception processor configured to receive medical information for a patient including a medical image and examination data of the patient for glaucoma diagnosis, the exanimation data being more determinative than a medical image in glaucoma diagnosis Yonezawa discloses process of diagnosing a glaucoma using acquisition apparatus [reception processor] for acquiring [receive] clinical data such as image of an eye and measurement data such as visual field and intraocular pressure and other pieces of data [examination data] and using clinical data as an evidence [being more determinative] if diagnosis is glaucoma which supports the evaluation better that only an image evaluation in a no glaucoma case (Yonezawa: [0025], [0029]-[0030], [0039], [0045], [0050], [0053], [0099])
a first classification processor configured to classify, based on the database of medical knowledge and an operation parameter, the medical image into a first category among two or more categories set in advance, the two or more categories including a suspicious categories and an unsuspicious categories for glaucoma Yonezawa discloses a classification unit using case results or clinical data, classifies case into category of glaucoma case[suspicious] or not glaucoma case [unsuspicious] and a learning processing apparatus [first classification processor] to obtain [classify] first discrimination function (f1) where a first discrimination result [first category] using a set parameters [operation parameters] and labels by experienced doctors [medical knowledge] (Yonezawa: [0034]-[0039], [0044], [0047], [0054], [0087])
a selection processor configured to select a second category among the two or more categories based on the examination data Yonezawa discloses a learning unit obtains [selects] a 
a second classification processor configured to reclassify the medical image into a third category, other than the two or more categories set in advance, when the first category determined by the first classification processor is one of the suspicious category and the unsuspicious category for glaucoma and the second category determined by the selection processor is the other of the suspicious category and the unsuspicious category for glaucoma Yonezawa discloses learning processing apparatus [second classification processor] acquiring a first learning result [first category] by first discrimination function (f1) and a second learning result [second category] by second discrimination function (f2) and compare the results where both functions matching, cases will be grouped [classified] into two groups [two categories], normal or glaucoma [unsuspicious category] or [suspicious category]. If both functions are not matching, unmatched cases will be grouped [reclassified] into a difficult to diagnose or a third category [third category] (Yonezawa: [0062], [0065]-[0067], [0089], [0091], [0118])
a machine learning processor configured to perform a machine learning algorithm using the medical image classified according to the third category to determine a first value of the operation parameter Yonezawa discloses a learning apparatus using parameters sets to determine feature vector value and classify discrimination functions, (f1) and (f2) whereas and defining the groups [categories] accordingly. When groups are categorized based on mismatch between (f1) and (f2), a third category is classified and an algorithm is used to calculate the 
to determine a second value of the operation parameter for each of the corresponding two or more categories set in advance Yonezawa discloses a learning apparatus using parameters sets to determine feature vector value and classify discrimination functions, (f1) and (f2) whereas ([0040], [0084], [0093])
the first classification processor further configured to classify an additional medical image based on the database and the first and second values of the operation parameter Yonezawa discloses a learning processing apparatus to use a value set [first values] for the second discrimination function and value set [second values] for the second discrimination function operation parameters (Yonezawa: [0039]-[0040], [0045], [0084]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reicher to incorporate using the artificial intelligence engine/machine learning in selecting of the category criteria that is considered special or unique when two or more classification category of a disease does not agree, as taught by Yonezawa which helps supporting doctors in providing more and efficient diagnose throughput while reducing the additional load on the doctors (Yonezawa: [0001], [0003], [0009]).

Regarding Claim 4 (Previously Presented), the combination of Reicher and Yonezawa teaches the medical information processing system of claim 1, further comprising a knowledge acquisition processor configured to acquire medical knowledge based on a plurality of medical images that are classified into the third category by the second classification processor Reicher 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 5 (Previously Presented), the combination of Reicher and Yonezawa teaches the medical information processing system of claim 4, wherein the knowledge acquisition processor acquires first medical knowledge based on the medical image that is classified into the third category and acquires second medical knowledge based on a medical image for which the category determined by the first classification processor and the category determined by the selection processor agree with one another Reicher discloses using expert reviewer [medical knowledge] to acquire first classification as normal or abnormal using the images identified as “indeterminate” (Reicher: [0115]; identify diagnosing physicians to act as an "expert" for reviewing particular images (e.g., images identified as being "indeterminate" by the learning engine 110). However Reicher does not disclose knowledge database of plurality of cases, measurements, etc., [first and second medical knowledge] and determine to agree with one another. Yonezawa discloses by obtain classification of discrimination functions matching 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 6 (Previously Presented), the combination of Reicher and Yonezawa teaches the medical information processing system of claim 1, wherein the medical image is an image of the patient’s eye Yonezawa discloses an OCT image of an eye fundus [image of the patient’s eye] (Yonezawa: [0027], [0029], [0092]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reicher to incorporate using examination data includes an image of an eye, as taught by Yonezawa which helps supporting doctors in providing more and efficient diagnose throughput while reducing the additional load on the doctors (Yonezawa: [0001], [0003], [0009]).

Regarding Claim 7 (Original), the combination of Reicher and Yonezawa teaches the medical information processing system of claim 6, wherein the database stores feature information indicating an anatomical feature of an eye in advance; the artificial intelligence engine executes processing based on the database comprising the feature information Yonezawa discloses features of an eye [anatomical feature] such as thickness of the fiber layer, macula, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reicher to incorporate using examination data includes an anatomical features of an eye, as taught by Yonezawa which helps supporting doctors in providing more and efficient diagnose throughput while reducing the additional load on the doctors (Yonezawa: [0001], [0003], [0009]).

Regarding Claim 9 (Currently Amended), the claim limitations is/are analogous to the limitations in Claim 1. As such, claim 9 is rejected for substantially the same reasons given for claim 1, and are incorporated herein.

Regarding Claim 13 (New), the medical information processing system of claim 1, wherein the examination data includes at least one of a result of visual field test and an intraocular pressure value (Yonezawa: [0029], [0092], [0102])
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reicher to incorporate using examination data includes at least one of a result of visual field test and an intraocular pressure value, as taught by Yonezawa which helps supporting doctors in providing more and efficient diagnose throughput while reducing the additional load on the doctors (Yonezawa: [0001], [0003], [0009]).

Regarding Claim 14 (New), the medical information processing system of claim 1, wherein the medical image is an optical coherence tomography of an eye fundus of the patient (Yonezawa: [0029], [0092], [0098], [0105]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reicher to incorporate using optical coherence tomography of an eye fundus, as taught by Yonezawa which helps supporting doctors in providing more and efficient diagnose throughput while reducing the additional load on the doctors (Yonezawa: [0001], [0003], [0009]).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Reicher et al. (US 2016/0364539 A1 – “Reicher”) in view of Yonezawa (US 2011/0022553 Al) in view of Fujino et al. (US 2016/0198951 A1 – “Fujino”)

Regarding Claim 8 (Previously Presented), the combination of Reicher and Yonezawa teaches the medical information processing system of claim 7,
However the combination of Reicher and Yonezawa does not expressly teach left and right eye determination.
Fujino teaches
further comprising a right/left determination processor configured to determine whether the image of the patient's eye is a right eye image or a left eye image (Fujino: [0031]; a first input unit configured to feed the controller with information indicating whether the subject's eye is the left eye or the right eye, [0142]; The left/right determination unit 133 determines whether the subject's eye E is the left eye or the right eye (left-right determination)), wherein 
the feature information comprises right eye information indicating an anatomical feature of a right eye and left eye information indicating an anatomical feature of a left eye (Fujino: [0145]; If the front image is an image of the anterior eye segment, the inner corner side and the outer corner side can be identified based on, for example, the shape of the eyelid. Thus, it is possible to determine whether the subject's eye E is the left eye or the right eye. If the front image is an image of the fundus, a determination can be made on whether the subject's eye E is the left eye or the right eye based on the position of the optic disc, the position of the macula, the positional relationship between the optic disc and the macular, the running state of blood vessels), and
the artificial intelligence engine executes processing based on at least the right eye information when the image of the patient's eye is determined to be the right eye image, and executes processing based on at least the left eye information when the image of the patient's eye is determined to be the left eye image (Fujino: [0031]; the controller is configured to select one of the left eye setting information and the right eye setting information based on the information fed by the first input unit, [0146]; the left/right determination unit 133 has the function of automatically determining whether the subject's eye E is the left eye or the right eye. The determination result is fed to the controller 110. The left/right determination unit 133 functions as a first input unit that feeds the controller 110 with information indicating whether the subject's eye E is the left eye or the right eye).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reicher and Yonezawa to incorporate using the images of a patient’s eye identifying right and left eye, as taught by Fujino which demonstrate using the imaging system using OCT to help in observation and in reading the .

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Reicher et al. (US 2016/0364539 A1 – “Reicher”) in view of Yonezawa (US 2011/0022553 Al) in view of Burlina et al. (US 2015/0265144 Al – “Burlina”)

Regarding Claim 15 (New), Reicher teaches a medical information processing system comprising an artificial intelligence engine that processes medical information based on a database of medical knowledge, the medical information processing system comprising:	Reicher discloses medical diagnosing for clinical imagines includes an artificial neural networks and learning engine for analyzing medical images using training information of previously analyzed images and provide diagnosis (Reicher: [0036]-[0038] [0046])
a first classification processor configured to classify, based on the database of medical knowledge and an operation parameter, the medical image into a first category among three or more categories set in advance,;
a machine learning processor configured to perform a machine learning algorithm using the medical image classified according to the third category … the operation parameter; Reicher discloses identified indeterminate [third category] to determine a weight assigned to training information in the learning engine (Reicher [0066]; the learning engine 110 may be configured to obtain clinical results obtained after generation of an image included in the training information 
the machine learning processor further configured to perform the machine learning algorithm using other medical images each classified according to one of the three or more categories set in advance to determine a second value of the operation parameter for each of the corresponding three or more categories set in advance; Reicher discloses using study images previously analyzed and classified according to the categories [value], normal, abnormal, indeterminate, and using the images value to construct machine learning algorithm (Reicher: [0036], [0037]; …when teaching a learning engine to analyze images by providing the learning engine with training information that includes previously-analyzed images… The learning engine may benefit from knowing whether an image is associated with an abnormal diagnosis or a normal diagnosis, [0038]) 
 the first classification processor further configured to classify an additional medical image based on the database of medical knowledge and … the operation parameter. Reicher discloses based on the identifying the discrepancies in diagnoses, the system provides the new information gathered from the discrepancies to be considered in future diagnoses that may solve the future diagnosing disagreements (Reicher: [0066]; the learning engine 110 may update the 
Reicher discloses receiving medical information of a patient to include medical image and other data than medical image such as medical records, lab tests, genetic data of the patient (Reicher: [0045], [0051]-[0052], [0058]-[0060]), and using image data to classify the image into two or more categories such as normal, abnormal, and undetermined. However, Reicher does not expressly discloses a database of plurality of cases, measurements, etc., [medical knowledge] and examination data for glaucoma diagnosis where the three categories of severity (sever, moderate, mild) for glaucoma determined by obtain different entities matching classification using examination data and if they do not match, reclassify the categories into a third category and obtain first and second operation parameters values.
Yonezawa teaches
database of medical knowledge Yonezawa discloses a database stores plurality of case data [interpreted as database of medical knowledge] which includes knowledge data of a body organ such as an eye to be used as reference for lesions and no lesions cases, examinations results by different modalities such as images and 3-D images, optic papillary area, visual field, intraocular pressures, etc. and analysis made by doctor and using a validation method to 
a reception processor configured to receive medical information for a patient including a medical image and examination data of the patient for glaucoma diagnosis, the examination data being considered to be more important than a medical image in glaucoma diagnosis Yonezawa discloses process of diagnosing a glaucoma using acquisition apparatus [reception processor] for acquiring [receive] clinical data such as image of an eye and measurement data such as visual field and intraocular pressure and other pieces of data [examination data] and using clinical data as an evidence [being more determinative] if diagnosis is glaucoma which supports the evaluation better that only an image evaluation in a no glaucoma case (Yonezawa: [0025], [0029]-[0030], [0039], [0045], [0050], [0053], [0099])
a selection processor configured to select a second category among the three or more categories based on the examination data Yonezawa discloses a learning unit obtains [selects] a second discrimination function (f2) based on acquired case data [examination data] where a second discrimination result [second category] is based on what is not selected by the first discrimination as an example if glaucoma case [suspicious] selected as first discrimination function, then not glaucoma case [unsuspicious] will be selected as second discrimination function and if not any of these categories, it selects a third category (Yonezawa: [0040], [0053], [0059], [0072], [0087])
a second classification processor configured to reclassify the medical image into a third category, other than the three or more categories set in advance, Yonezawa discloses learning processing apparatus [second classification processor] acquiring a first learning result [first category] by first discrimination function (f1) and a second learning result [second category] by 
a machine learning processor configured to perform a machine learning algorithm using the medical image classified according to the third category to determine a first value of the operation parameter Yonezawa discloses a learning apparatus using parameters sets to determine feature vector value and classify discrimination functions, (f1) and (f2) whereas and defining the groups [categories] accordingly. When groups are categorized based on mismatch between (f1) and (f2), a third category is classified and an algorithm is used to calculate the feature amount vector for cases based on third groups category to determine parameter first value (Yonezawa: [0050], [0063], [0074], [0084], [0118]-[0122])
determine a second value of the operation parameter for each of the corresponding three or more categories set in advance Yonezawa discloses a learning apparatus using parameters sets to determine feature vector value and classify discrimination functions, (f1) and (f2) whereas ([0040], [0084], [0093])
the first classification processor further configured to classify an additional medical image based on the database and the first and second values of the operation parameter Yonezawa discloses a learning processing apparatus to use a value set [first values] for the second discrimination function and value set [second values] for the second discrimination function operation parameters (Yonezawa: [0039]-[0040], [0045], [0084]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reicher to incorporate using the artificial 
However the combination of Reicher and Yonezawa does not expressly disclose the three or more categories for disease severity. 
Burlina teaches
a first classification processor configured to classify, based on the database of medical knowledge and an operation parameter, the medical image into a first category among three or more categories set in advance, the three or more categories including a severe glaucoma category, a moderate glaucoma category, and a mild glaucoma category Burlina discloses classifying severity of an eye disease into three or more categories such as category 1- early [mild], category 3- intermediate [moderate], and category 4- advance [sever] (Burlina: [0011], [0014], [0022])
when the first category determined by the first classification processor is one of the severe glaucoma category, the moderate glaucoma category, and the mild glaucoma category and the second category determined by the selection processor is one of the other two Burlina discloses classifying severity of an eye disease into three or more categories such as category 1- early [mild], category 3- intermediate [moderate], and category 4- advance [sever] (Burlina: [0011], [0014], [0022])
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reicher and Yonezawa to incorporate the 

Regarding Claim 16 (New), the claim limitations is/are analogous to the limitations in Claim 15. As such, claim 16 is rejected for substantially the same reasons given for claim 15, and are incorporated herein.


Response to Amendment
Applicant's arguments filed 10/25/2021 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 10-12.
In response to the applicant argument that the claims not directed to a judicial exception because they recite features that are integrated into a practical application, Examiner respectfully disagree. The amended claims limitations recites a process under the broadest reasonable interpretation, classification of a patient image if a disease is present or not using knowledge data and measurements obtained from the image. If the diagnosis is not matching that knowledge data or other examination data, the image is classified into a third or unknown category. The process are steps that can be performed using human mind but for the use of generic computing device. Accordingly, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, 
Applicant further argued that using a machine learning to determine value(s) of operation parameter to improve accuracy which is tied to a practical application, Examiner respectfully disagree. Examiner asserts that the determined values of operation may be used for classification of image (see Applicant [0071]) but no disclosure of how it improves accuracy in addition the improvement would be addressing an administrative issue. In addition, Applicant argued that the amended claim performing a machine learning for classifications may improve accuracy and diagnosis of glaucoma, while it is true that the claims recite a machine learning for carrying out the claimed functions, the machine learning is merely invoked as a tool to implement the steps of the claim where the specification disclosed applying any machine learning as such no specific machine learning is specifically used with invention nor training the regarded machine learning model (see Applicant para 0020, 0021, 0049). 
Additionally, Applicant argument regarding the updating a database knowledge by a machine learning as argued by the applicant alleging cannot be performed by a human mind and ties the claim to a practical application, Examiner respectfully disagree. The Applicant speciation recite an update medical knowledge and update to artificial intelligence such as parameters, (see Applicant para 0019),  Examiner asserts that the updating feature is merely disclosed (see, Applicant [0059]) as to improve process but no disclosure how this update is performed or can improve process as such updating parameters can still be performed in a human mind. Therefore the invention as a whole is directed to a mental process. 
Hence, Examiner remains the 101 rejections of claims which have been updated to address Applicant's amendments.

Applicant's arguments with respect to the 35 U.S.C. § 103 rejection on page 12-17.
In response to the applicant argument regarding Reicher in view of Krishnan and Taguchi fails to teach or suggest all the features of any of the amended independent claims, Examiner respectfully disagree. Examiner finds that the Applicant argument is/are directed to new features that was/were not considered in the examined OA. Therefore, Examiner has added a new reference “Yonezawa” and “Burlina” teaching the amended claim(s). 
The rejection of the amended claim 1 under 103 has been addressed accordingly and the argument regarding the references is moot. As such, the 103 rejection of independent claims 9, 15, 16 is applied for the similar reasons


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        /FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See US 2011/0245633, [0014], [0019] reciting a generic form of a machine learning algorithm
        2 Fonte (US2014/0114618A1), [0050]; Krishnan (US2005/0059876A1), [0031], [0039]-[0042]; Lavi (US2015/0265162A1) [0233];